THEA~TORNEYGENERAL
                             OF   TEXAS




Honorable Zollle  C. Steakley           Opinion 290. UW-91
Secretary of State
Capitol Station                         Re: Can the Secretary of
Aus tin, Texas .                            State authorize the use
                                            of the Great Beal of
                                            Texas as a lounge car
                                            decoration  on a new Texas
Dear Sir:                                   Zephyr passenger train?
         This is in response to a request concerning       the use of the
Great Seal of Texas in which you asked the question,        substantially
as follows :
              Does the Secretary of State have the authority
              to authorize the use of the Great Seal of Texas
              as a lounge car decoration  on a new Texas Zephyr
              passenger train?
        Section 1 of Chapter 350, Acts of the 54th Legislature,
which has been codlfled~as Article 157a, Vernon’s Penal Code, reads
in part as follows:
                        ‘Art. 157a. Advertising    and other pro-
              hibited  uses of Great Seal of Texas.
                        “IJo person, firm, or corporation,     or
              any agent, servant, representative,       employee,
              or receiver,    of any firm or corporation,     shall
              use any facsimile,     imitation,  label,  trademark,
              deslkn, device,     imprint or form of the &eat
              Seal of Texas for the purpose of advertising          or
              giving publicity     to any goods, wares, or merchan-
              dise or any commercial undertaking,           f       e
              trade or commercial purpose. . . . “(i&hiiitnadded)        q
          It Is our opinion that the use of the Great Seal of Texas
In the manner set forth In your question clearly    falls within the
prohibition   of the’ Act which denies the u8e of the Seal for the
purpose of advertising    or giving publicity to any commercial under-
taking or for any trade or commercial purpoao.      For this reason
your question must be answered in the negative.
Honorable    Zollle     C. Sterkley,    Pwe   2   w-91


                                       SUMMARY

                           Seation 3; of Chapter 350, Acts
                           of the 54th Legislature,    which   ‘.
                           has been codified   as Article
                           157a, Vernon’s Penal Code, gro-
                           hlbits   the we of the Great
                           Seal of Texas ,as a louuge oar
                           decoration   on a new Texas
                           Zephyr psssenger train.


                                          Yours very truly,




WCR:pf ;rh
AFTROVIP):
0P1I?10IpCOMMITTIm:
8. Grady ChandleP,
           Chsirmn
J. C; J&vie,      Jr.
John Reeve8